Title: From Alexander Hamilton to William Lord Stirling Alexander, 30 August 1780
From: Hamilton, Alexander
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Hd Qrs Aug. 30. 1780
                        
                        The General approves your proposed order and requests you to forward a copy to the respective guard—Tomorrow
                            in general orders, they and the militia will be directed to take their orders from you. Bedkins corps is instructed to
                            join you for the purpose of vedets. I have the honor to be Yr Lordships hum. s.
                        
                            Alx. Hamilton
                            Aide De Camp
                        
                    